DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 31 Mar 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 6 line 9, filed 31 Mar 2021, with respect to claim(s) 1, 10 and 17 have been fully considered and are persuasive.  The rejection(s) of 13 Jan 2021 have been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (USP 2,998,084).
Regarding claim 1, Johnson discloses a top drive (#20) comprising:
a housing (#64)
a bonnet (#65) connected to a top of the housing; 
a cap (#30) coupled to a top of the bonnet; 
a gooseneck (#38) coupled to the cap; 
a bearing (#90) coupled to the housing (#64) , the bearing defining an upper surface; and 

Regarding claim 6, Johnson discloses wherein at least a portion of the bonnet [#65] is disposed above (Fig 4) the upper surface of the bearing [#90].
Regarding claim 7, Johnson discloses wherein the bonnet [#65] comprises an opening (top) adapted to permit passage of the quill into and from the housing [#64] while the bonnet remains attached to the housing.
Regarding claim 10, Johnson discloses a top drive (Fig 1 #20) comprising: 
a housing (#64); 
a bonnet (#65) connected to a top of the housing [#64]; 
a cap (#30) coupled to a top of the bonnet; 
a gooseneck (Fig 4 #38) coupled to the cap [#30]; 
a spindle (#76) rotatably coupled with the housing; and 
a quill (#80 – Kelly bushing used to transfer rotation to drillstring) coupled with the spindle [#76 – driven rotary sleeve], wherein the quill is removable from the top drive through the bonnet while the bonnet remains coupled to the housing with the cap removed from the bonnet.
claim 11, Johnson discloses wherein the bonnet [#65] defines an opening (Fig 4 illustrates an open top) adapted to permit passage of the quill [#80) therethrough while the bonnet [#65] remains coupled to the housing [#64].
Regarding claim 12, Johnson discloses further comprising at least one securing element (#85 set screw) adapted to couple the quill [#80] and spindle [#76] together.
Regarding claim 13, Johnson discloses wherein at least a portion of the at least one securing element is visible (Fig 4 illustrates window) when the top drive is in operation.
Regarding claim 14, Johnson discloses wherein the at least one securing element [#85] is accessible (Fig 4) to an operator while the bonnet remains coupled to the housing.
Regarding claim 15, Johnson discloses wherein the at least one securing element [#85] is removable (via illustrated window) while the bonnet [#65] remains coupled to the housing.
Regarding claim 16, Johnson discloses wherein the quill [#80] comprises an elongated member (Fig 4 illustrates a conical shape longitudinal portion) and a flange (#82) extending radially from the elongated member at a longitudinal end Fig 4 top) thereof, and 
wherein the flange [#82] is adapted to engage (Fig 4) with the spindle [#76] at an engagement interface disposed above a bearing (#90) adapted to couple the spindle [#76] to the housing [#64].
Regarding claim 17, Johnson discloses a method of installing a quill in a top drive comprising: 

translating the quill (#80) in a direction (upward) toward the top drive preassembly through an opening (open top) in the bonnet; and 
after aligning (as illustrated in Fig 4) the quill relative to the top drive preassembly, securing the quill to the top drive preassembly with a securing element (Fig 4 #69).
Regarding claim 18, Johnson discloses wherein aligning the quill relative to the top drive preassembly comprises aligning the quill [#80] relative to the spindle [#76]. Aligning is loosely interpreted as adjusting so that flange #82, key #84, slot #83 and set screw #85 are in alignment.
Regarding claim 19, Johnson discloses wherein the spindle [#76] defines an upper surface and a lower surface as oriented during (as illustrated in Fig 4) drilling operations, and wherein translating the quill in a direction toward the top drive preassembly is performed until a flange (#82) of the quill [#80] contacts (Fig 4) the upper surface of the spindle [#76].
The claims are read in their broadest reasonable interpretation. The applicant is advised to recite some functionality of elements that further define the intended element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (USP 7,748,445) in view of Aas (US 20190048939).
Regarding claim 1, Wells discloses
a top drive (Fig 1 #14) comprising:
a housing (#140 main gear housing);
a bonnet (#160 shroud) connected (Fig 3A) to a top of the housing; 
a cap (Fig 2A #110 bonnet) coupled (Fig 2A) to a top of the bonnet; 
a gooseneck coupled (Col 4 line 50 – “bonnet #110 supports a gooseneck #106) to the cap; 
a bearing (Fig 3c #160b – main shaft bearing) coupled to the housing, the bearing defining an upper surface; and 
wherein the gooseneck is configured to flow fluid through a flow passage in the gooseneck to a flow passage in the main shaft [quill] – (Col 4 line 50).

Wells discloses “Optionally, there is a quill connected to the main shaft” Col 2 line 6; and focuses on the upper portion of the top drive and therefore does not disclose: 
a quill coupled to the bearing, 
wherein the quill comprises a flange with a lower surface, 
wherein an engagement interface comprises the lower surface of the flange and the upper surface of the bearing with the lower surface of the flange being disposed above the upper surface of the bearing.
Ass teaches a top drive having a gearbox and a quill extending into the gearbox. Explicitly teaching wherein:
the quill (Fig 3 #22) comprises a flange (Fig 3 illustrated above #27 thrust bearing) with a lower surface, 
wherein an engagement interface (Fig 3) comprises the lower surface of the flange and the upper surface of the bearing with the lower surface of the flange being disposed above the upper surface of the bearing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Aas, to realize that the top drive would need upper (disclosed by Wells) and lower bearings (taught by Aas) for normal operation of a rotating shaft, and providing a flange on the quill supported by the lower bearing would have also been obvious to one for the purpose of supporting the weight of the drill string attached to the quill.
Allowable Subject Matter
Claim(s) 2-5, 8, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672
04 May 2021